
	
		II
		110th CONGRESS
		2d Session
		S. 3151
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2008
			Mr. Brown (for himself
			 and Mr. Brownback) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to priority review vouchers.
	
	
		1.Amendments regarding priority
			 review vouchersSection 524(b)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360n(b)) is
			 amended—
			(1)by amending
			 paragraph (2) to read as follows:
				
					(2)TransferabilityPriority
				review vouchers shall be transferrable (including by sale). Entities eligible
				to participate in such transfers include sponsors of a human drug application
				under section 505(b)(1) or section 351 of the Public Health Service
				Act.
					;
				and
			(2)in paragraph (3),
			 by adding at the end the following:
				
					(C)No effect on
				pending reviewA priority review voucher may not be redeemed to
				affect the review of a pending human drug application under section 505(b)(1)
				or section 351 of the Public Health Service
				Act.
					.
			
